471 F.2d 1372
UNITED STATES of America, Plaintiff-Appellee,v.Charles D. CAMERON, Defendant-Appellant.
No. 72-3303 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 13, 1973.

Samuel L. Egger, San Antonio, Tex., for defendant-appellant.
William S. Sessions, U. S. Atty., Jeremiah Handy, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
This case is before us for the second time.  On the first appeal we pretermitted a consideration of the sufficiency of the evidence to support a conviction and reversed on other grounds.1


2
On the second trial a jury found Cameron guilty of having $560 in his possession knowing that it was stolen from a bank whose deposits were insured by the Federal Deposit Insurance Corporation, in violation of 18 U.S.C.A. Sec. 2113(c).  His sole contention on appeal is that there was insufficient evidence to sustain a conviction.


3
We have carefully considered the record, and, taking the view most favorable to the Government, we find substantial evidence to support the verdict of the jury.  Glasser v. United States, 1942, 315 U.S. 60, 80, 62 S. Ct. 457, 86 L. Ed. 680.  The judgment is


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 United States v. Cameron, 5 Cir. 1972, 460 F.2d 1394